Exhibit 99.1 ZAGG INCORPORATED AND SUBSIDIARY CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended Nine Months Ended September 30, 2010 September 30, 2009 September 30, 2010 September 30, 2009 Net sales $ Cost of sales Gross profit Operating expenses: Advertising and marketing Selling, general and administrative Total operating expenses Income from operations Other (expense) income: Interest expense - ) ) ) Interest and other income Total other (expense) income ) ) Income before provision for income taxes Income tax provision ) Net income $ Basic net income per common share $ Diluted net income per common share $ Weighted average number of shares outstanding - basic Weighted average number of shares outstanding - diluted 1 ZAGG INCORPORATED AND SUBSIDIARY RECONCILIATION OF NON-GAAP FINANCICAL INFORMATION TO GAAP (Unaudited) Unaudited Supplemental Data The following information is not a financial measure under generally accepted accounting principals (GAAP).In addition, it should not be construed as an alternative to any other measures of performance determined in accordance with GAAP, or as an indicator of our operating performance, liquidity or cash flows generated by operating, investing and financing activities as there may be significant factors or trends that it fails to address.We present this financial information because we believe that it is helpful to some investors as one measure of our operations.We caution investors that non-GAAP financial information, by its nature, departs from traditional accounting conventions; accordingly, its use can make it difficult to compare our results with our results from other reporting periods and with the results of other companies. Three months ended Nine months ended September 30, 2010 September 30, 2009 September 30, 2010 September 30, 2009 Net income in accordance with GAAP $ Add/(less): b. Stock based compensation expense c. Depreciation and amortization d. Provision for income taxes e. Other expense (income) ) ) Adjusted EBITDA $ Diluted Adjusted EBITDA per common share $ Weighted average number of shares outstanding - diluted 2 ZAGG INCORPORATED AND SUBSIDIARY CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) September 30, December 31, ASSETS Current assets Cash $ $ Accounts receivable, net Inventories Prepaid expenses and other current assets Convertible bridge loan Deferred income tax assets Total current assets Property and equipment, net Deferred income tax assets Deposits and other assets Intangible assets, net Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities Accounts payable $ $ Accrued liabilities Accrued wages and wage related expenses Deferred revenue Sales returns liability Total current liabilities Total liabilities Stockholders' equity Common stock, $0.001 par value; 50,000,000 shares authorized; 23,135,278and 21,690,195 shares issued and outstanding, respectively Additional paid-in capital Cumulative translation adjustment ) ) Retained earnings Total stockholders' equity Total liabilities and stockholders' equity $ $ 3
